The opinion handed down in this case is supported by Riddell et al. v. Tallahatchie Home Bank, 160 Miss. 141, 133 So. 128, and Tallahatchie Home Bank v. C.H. Aldridge (Miss.), 153 So. 818 (not yet reported [in State Report]). Those cases are squarely in point; they hold that a violation of the Blue Sky Law (the giving of negotiable notes for stock in a corporation) was no defense to such notes in the hands of an innocent purchaser for value without notice.
The facts in the case of Mitchell v. Campbell, 111 Miss. 806, 72 So. 231, 233, arose before the Negotiable Instruments Act was adopted (chapter 244, Laws 1916), therefore the anticommercial statute, section 4001, Code 1906, applied and not the Negotiable Instruments Act. That is what the court meant in using this language in the opinion: "In fact, no point is made that appellant as assignee has any greater rights than his assignor would have."
Suggestion of error overruled.